Case 3:19-cv-00681-SPM Document 67 Filed 01/13/21 Page 1 of 3 Page ID #998




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SANTOIN RUSSELL,
 #B88728,

                      Plaintiff,
                                                  Case No. 19-cv-00681-SPM
 v.

 WEXFORD HEALTH SOURCES, INC., et
 al.,

                      Defendants.

                            MEMORANDUM AND ORDER
MCGLYNN, District Judge:

       Before the Court is a Motion to Seal Documents filed by Defendant Wexford Health

Sources, Inc (“Wexford”). (Doc. 45). Wexford requests that the Court seal three exhibits submitted

by Plaintiff Russell along with the First Amended Complaint. (Doc. 8). The exhibits include 1) an

expert report labeled “James Boxer Expert;” 2) Wexford Health Sources, Inc. Provider Handbook

– marked “confidential-subject to general protective order;” and 3) a deposition labeled “Wendy

Olsen-Foxon.” All three exhibits appear to be documents from other lawsuits.

       Motions to seal are disfavored, for there is a presumption that documents affecting the

disposition of litigation should be open to public view. E.g., Nixon v. Warner Commc’n., Inc., 435

U.S. 598, 597 (1978); In re Sprecht, 622 F.3d 697, 701 (7th Cir. 2010); Stone v. Univ. of Md. Med.

Sys. Corp., 855 F.2d 178, 182 (4th Cir. 1988). This right of access ensures public confidence and

oversight, enabling “interested members of the public, including lawyers, journalists, and

government officials, to know who’s using the courts, to understand judicial decisions, and to

monitor the judiciary’s performance of its duties.” Goessel v. Boley Int’l, Ltd., 738 F.3d 831, 833

(7th Cir. 2013). There are exceptions to the public access rule but they are narrow, and the Court

                                          Page 1 of 3
Case 3:19-cv-00681-SPM Document 67 Filed 01/13/21 Page 2 of 3 Page ID #999




must determine that good cause exists prior to sealing any part of the record. See Citizens First

Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 944 (7th Cir.1999).

       The requests to seal the handbook and deposition are denied. Wexford argues that the

Provider Handbook should be sealed because it was produced subject to a protective order in

another lawsuit. Wexford states that if the document had been requested by Plaintiff in this matter,

the handbook would have only been produced pursuant to a protective order. Claiming that the

information in the handbook is confidential, without more information, is not a sufficient reason

for the Court to find good cause. See Bowman v. Int’l Business Machines Corp., 2012 WL

5285891, at 2 (S.D. Ind. Oct. 25, 2012) (“[s]imply stating that documents are confidential or

subject to a protective order does not establish good cause for sealing documents”) (citing Baxter

v. Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 546–47 (7th Cir. 2002); Union Oil Co. of California v.

Leavell, 220 F.3d 562, 567–68(7th Cir. 2000)). Furthermore, the Court notes that a very similar, if

not identical document, is already public record, as it was filed as an exhibit in Knuth v. Wexford

Health Sources, Inc., No. 15-cv-02666, 2018 WL 10799157 (N.D. Ill. Mar. 12, 2018) (see Doc.

84-2). See In the Matter of Lisse, 905 F. 3d 495, 496 (7th Cir. 2018) (noting that public records are

“appropriate subjects of judicial notice”).

       Likewise, the Court is unconvinced that the deposition needs to be sealed in its entirety

because it discusses the medical treatment and medications for a particular patient. This document

too was filed as an exhibit in another lawsuit and is available to the public. See Williams v. Wexford

Health Sources, Inc., No. 14-cv-932, 2018 WL 5884536 (N.D. Ill. Nov. 9, 2018) (Doc. 128-1).

However, out of an abundance of caution, the Court will direct the Clerk of Court to redact lines

2-4 and the name listed in line 6 on page 88 of Doc. 8, which discusses the medication of an

individual who is not a party to this case. See Monroe v. Baldwin, No. 18-CV-156-NJR-MAB,

2019 WL 2409572 at *1 (S.D. Ill. June 7, 2019) (sealing exhibits that “personally identifies parties
                                              Page 2 of 3
Case 3:19-cv-00681-SPM Document 67 Filed 01/13/21 Page 3 of 3 Page ID #1000




and non-parties, pertains to individuals’ medical histories, and/or is not central to Plaintiffs’

claims.”).

       The Court will seal the expert report titled “James Boxer Expert.” Again, the argument that

the document contains protected proprietary business information without more information on

how disclosure would cause harm to Wexford does not demonstrate good cause. See Baxter, 297

F. 3d at 547. But because the report contains extensive medical information of a nonparty and it is

not clear whether the name redacted throughout the report is James Boxer written at the top of the

report, the report will be sealed for now. The Court will revisit the issue upon the filing of a motion

to unseal or if it becomes apparent that the information in the expert report “affects the disposition

of the litigation[.]” United States v. Foster, 564 F.3d 852, 853 (7th Cir. 2009).

       Accordingly, the Motion to Seal Documents (Doc. 45) is GRANTED in part and

DENIED in part. The Clerk of Court is DIRECTED to refile pages 86-88 of Doc. 8 as an exhibit

with lines 2-4 and the name listed in line 6 on page 88 redacted. The Clerk is further DIRECTED

to refile pages 45-61 of Doc. 8 as a SEALED exhibit.

       IT IS SO ORDERED.

       DATED: January 13, 2021

                                                        s/Stephen P. McGlynn
                                                       STEPHEN P. MCGLYNN
                                                       United States District Judge




                                            Page 3 of 3
